UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7443



MICHAEL WAYNE CONNOR,

                                            Plaintiff - Appellant,

          versus


MICHELLE MITCHELL, Sheriff, Richmond City
Jail,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-497-2)


Submitted:   November 29, 2001         Decided:     December 10, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Wayne Connor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Wayne Connor appeals the district court’s order dis-

missing without prejudice his 42 U.S.C.A. § 1983 (West Supp. 2001)

complaint.    The court dismissed Connor’s action because he failed

to comply with the court’s order directing Conner to sign and re-

submit his complaint.   Because Conner may proceed with this action

by signing and resubmitting the complaint, the order in question is

not a final, appealable order.        See Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

Accordingly, we dismiss the appeal for lack of jurisdiction.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            DISMISSED




                                  2